DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “roughened” in claims 1 and 6 is a relative term which renders the claim indefinite. The term “roughened” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Every surface has a texture and measure of roughness, and so a citation showing a member will meet this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (U.S. Pat. No. 6,692,903).
Regarding claim 1, Chen discloses a plasma processing apparatus comprising: 
a processing container (fig. 3) in which a mounting stage (150) mounted with a substrate (30) is provided and a plasma process is performed on the substrate; 
an exhaust passage (195) which is provided around the mounting stage (shown in fig. 3) and through which a gas containing a by- product released by the plasma process flows; and 
a first adsorption member (The narrowing of the exhaust passage before reaching 200) which is arranged along an inner wall surface of the exhaust passage and a surface of which is roughened to adsorb the by-product.
Regarding claim 2 which depends from claim 1, Chen discloses wherein a surface of the first adsorption member has a planar portion which protrudes in a direction intersecting a gas flow in the exhaust passage (this narrowing of the passage intersects the gas flow), and the roughening is performed on the surface and a surface of the planar portion on an upstream side of the gas flow of the exhaust passage.
Regarding claim 3 which depends from claim 2, Chen discloses wherein 
a plurality of the first adsorption members are arranged along an inner wall surface of the exhaust passage on a side surface side of the mounting stage and an inner wall surface on a side surface side of the processing container (200), and 
the planar portions of the plurality of first adsorption members are arranged to project alternately from the side surface side of the mounting stage and the side surface side of the processing container with an interval in a gas flow direction in the exhaust passage.
Regarding claim 5 which depends from claim 2, Chen discloses further comprising: 
a second adsorption member which is arranged in at least an area, which faces a tip of the planar portion of the first adsorption member, in the inner wall surface of the exhaust passage and has a roughened surface (200).
Regarding claim 8 which depends from claim 1, Chen discloses wherein the first adsorption member is provided around an entire circumference of the mounting stage (this narrowing of the passage is a surface that extends around the circumference).
Regarding claim 9 which depends from claim 1, Chen discloses wherein the first adsorption member is provided detachably on the inner wall surface of the exhaust passage (shown in fig. 4 is a portion that can be detached above the throttle 245).
Regarding claim 10 which depends from claim 5, Chen discloses wherein the second adsorption member is provided detachably on the inner wall surface of the exhaust passage (200 is able to be removed).
Regarding claim 11 which depends from claim 1, Chen discloses wherein the roughening is thermal spraying (After first use the surface will have experienced a thermal spray), blasting, or laser processing.

Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kaneko (U.S. Pub. No. 2016/0268101).
Regarding claim 1, Kaneko discloses a plasma processing apparatus comprising: 
a processing container (fig. 1) in which a mounting stage (20) mounted with a substrate (w) is provided and a plasma process is performed on the substrate; 
an exhaust passage (from 28 to 30) which is provided around the mounting stage (shown in fig. 1) and through which a gas containing a by- product released by the plasma process flows; and 
a first adsorption member (28) which is arranged along an inner wall surface of the exhaust passage and a surface of which is roughened to adsorb the by-product.
Regarding claim 2 which depends from claim 1, Kaneko discloses wherein a surface of the first adsorption member has a planar portion which protrudes in a direction intersecting a gas flow in the exhaust passage (the baffle would protrude in an intersecting fashion), and the roughening is performed on the surface and a surface of the planar portion on an upstream side of the gas flow of the exhaust passage.
Regarding claim 4 which depends from claim 2, Kaneko discloses wherein a plurality of the planar portions are provided on a surface of the first adsorption member at intervals in a gas flow direction in the exhaust passage, and each of the plurality of planar portions has a mesh shape that allows the gas to pass the planar portions and allows the gas to disperse in a direction intersecting the gas flow direction in the exhaust passage (28 provides a mesh shape that allows the gas to flow through many through holes).

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The claims require a plasma processing apparatus that has a specific exhaust passage arrangement that creates a through hole in the passage which allows for an intersecting flow to disturb the flow of the exhaust.  This is not found in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747